Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	In claim 1, last line, delete “0.5 < 1-x ≤ 1” and replace with –- 0 < x < 0.5--.

In claim 10, last line, delete “0.5 < 1-x-y ≤ 1 and 0 ≤ z ≤ 1” and replace with –-0 < x+y < 0.5, and wherein 0 ≤ z ≤ 1--.


In claim 13, last line, delete “0.5 < 1-x ≤ 1 and 0 ≤ z ≤ 1” and replace with –-0 < x < 0.5, and wherein 0 ≤ z ≤ 1--.

Cancel dependent claim 21.

	In claim 23, last line, delete “0 < 1-x ≤ 1” and replace with –-0 < x < 0.5--.

In claim 25, last line, delete “0 < 1-x-y ≤ 1 and 0 ≤ z ≤ 1” and replace with –-wherein 0 < x+y < 0.5, and wherein 0 ≤ z ≤ 1--.

Authorization for this examiner’s amendment was given in an interview with Michael McIntyre on 01/22/21.
The following is an examiner’s statement of reasons for allowance:
Initially, note that non-elected claims 13, 17, 18, 20 are examined/rejoined.
The pending provisional ODP rejection over copending 16/677,857 is withdrawn in this application.  See MPEP 804(I)(B)(1)(b)(i).
The instant claims are allowed for the reasons set forth in the remarks filed 10/20/20.  Specifically, neither Yi et al or Wang et al fairly suggest the instantly recited molar ratio of Cs:A cation(s) (i.e. wherein Cs is greater than 0.5 atom% and A is less than 0.5).  Likewise, newly cited Luo et al (Applied Materials & Interfaces) discloses CszFA1-xPbI3 wherein Cs is present up to 0.5 atom% (Abstract).  However, the reference teaches away from higher amounts of Cs as such “will lead to phase segregation” (p 42709).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
January 22, 2021